                                           Case 3:21-cv-01131-JCS Document 14 Filed 04/13/21 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     SAMUEL LOVE,                                         Case No. 21-cv-01131-JCS
                                                         Plaintiff,                           ORDER GRANTING STIPULATION
                                   8
                                                                                              TO SET ASIDE DEFAULT AND
                                                  v.                                          ORDER TO MEET AND CONFER
                                   9
                                                                                              REGARDING POTENTIAL STAY
                                  10     L & L HOSPITALITY HOLDINGS, LLC,
                                                                                              Re: Dkt. No.12
                                                         Defendants.
                                  11
                                  12
Northern District of California
 United States District Court




                                  13           Sufficient cause having been shown, the parties’ stipulated request to set aside Defendant’s

                                  14   default is GRANTED.

                                  15           This case concerns allegations that a hotel reservations website violates the Americans

                                  16   with Disabilities Act (“ADA”) and Unruh Civil Rights Act for failure to include sufficient

                                  17   information regarding the accessibility of rooms for guests with disabilities. As far as this Court is

                                  18   aware, no binding precedent addresses the standards for such claims, and a number of cases

                                  19   currently on appeal to the Ninth Circuit present that issue. See, e.g., Love v. Marriott Hotel Servs.,

                                  20   Inc., No. 21-15458 (9th Cir.); Arroyo v. JWMFE Anaheim, LLC, No. 21-55237 (9th Cir.); Garcia

                                  21   v. Gateway Hotel L.P., No 21-55227 (9th Cir.). The parties to at least one case before this Court

                                  22   raising similar claims have stipulated to stay proceedings pending resolution of the issue by the

                                  23   Ninth Circuit. See Whitaker v. Jack London Square Existing (Oakland) Owner, LLC, No. 3:21-cv-

                                  24   00008-JCS, ECF Doc. No. 19 (N.D. Cal. April 4, 2021).

                                  25           In the interest of efficiency, the parties are ORDERED to: (1) meet and confer to determine

                                  26   whether they agree to a stay of this case; and (2) file a stipulation, a joint status report, or separate

                                  27   status reports no later than three weeks from the date of this order. The deadline for Defendant to

                                  28
                                          Case 3:21-cv-01131-JCS Document 14 Filed 04/13/21 Page 2 of 2




                                   1   answer or otherwise respond to the complaint is CONTINUED to five weeks from the date of this

                                   2   order.

                                   3            IT IS SO ORDERED.

                                   4   Dated: April 13, 2021

                                   5                                                ______________________________________
                                                                                    JOSEPH C. SPERO
                                   6                                                Chief Magistrate Judge
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                     2
